

116 HR 3084 IH: The Military Service Academy Foundation Act of 2019
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3084IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Bacon (for himself, Mr. Conaway, and Mr. Banks) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo allow the Secretaries of the military departments to provide limited support to service academy
			 supporting foundations.
	
 1.Short titleThis Act may be cited as the The Military Service Academy Foundation Act of 2019. 2.Support of Military Service Academy foundations (a)Chapter 155 of title 10, United States Code, is amended by adding at the end the following new section:
				
					2616.Support of military service academy foundations
						(a)Authority
 (1)In generalNotwithstanding any other provision of law, the Secretary concerned may provide the following support to service academy supporting foundations:
 (A)ParticipationOfficial participation of any general or flag officer or Senior Executive Service employee assigned to a service academy, or official designated by the Secretary concerned. Participation under this subparagraph is limited to charitable fundraising activities and membership drives.
 (B)EndorsementEndorsement of supporting foundations, their events, and activities by those individuals who, under subparagraph (A), may officially participate in charitable fundraising or membership drives.
 (C)Logistical supportLogistical support, provided without reimbursement, and limited to the use of Department of Defense and Department of Homeland Security facilities and equipment (and the services of employees, necessary to make proper use of provided facilities or equipment), on a non-exclusive and non-interference basis, for an event or activity sponsored by the supporting foundation for the benefit of a service academy.
 (D)Trademarks and service marksAuthorization to use any trademarks and service marks owned or controlled by the Secretary concerned for purposes of this section.
 (2)No liability of the United StatesAny support under paragraph (1) may only be provided without any liability of the United States to the supporting foundation.
 (b)LimitationThe Secretary concerned shall ensure that support provided under subsection (a) does not— (1)reflect unfavorably on the ability of the Department of Defense, the Department of Homeland Security, their employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner;
 (2)compromise the integrity or appearance of integrity of any program of the Department of Defense, the Department of Homeland Security, or any individual involved in such a program;
 (3)conflict with the principles relating to gift solicitation, endorsement, and preferential treatment specified in section 2635 of title 5, Code of Federal Regulations, except as specifically authorized in subsection (a); or
 (4)utilize cadets or midshipmen to support the activities authorized in subsection (a). (c)Supporting foundations definedIn this section, supporting foundations are, as designated by the Secretary concerned, charitable, educational, or civic nonprofit organizations under section 501(c)(3) of the Internal Revenue Code of 1986, that operate exclusively to support recruiting; parent, alumni, academic, leadership and character development; athletic programs; and institutional development of a service academy..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						2616. Support of military service academy foundations..
			